NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     LISA MARIA PADILLA, Appellant.

                             No. 1 CA-CR 18-0391
                               FILED 5-30-2019


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201600797
                 The Honorable Tina R. Ainley, Judge

                                  AFFIRMED


                                   COUNSEL

M. Alex Harris, Chino Valley
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee
                            STATE v. PADILLA
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Michael J. Brown joined.


P E R K I N S, Judge:

¶1             Lisa Maria Padilla timely filed this appeal in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), following her convictions of sale or transportation of a dangerous
drug, a Class 2 felony; sale or transportation of marijuana, a Class 3 felony;
and two counts of possession of drug paraphernalia, each a Class 6 felony.
Padilla’s counsel has searched the record on appeal and found no arguable
question of law that is not frivolous. See Smith v. Robbins, 528 U.S. 259, 284
(2000); Anders, 386 U.S. at 744; State v. Clark, 196 Ariz. 530, 537 (App. 1999).
Padilla was given the opportunity to file a supplemental brief but did not
do so. Counsel now asks this Court to search the record for fundamental
error. After reviewing the entire record, we affirm Padilla’s convictions and
sentences.

           FACUTAL AND PROCEDURAL BACKGROUND

¶2            Half an hour past sunset on June 11, 2016, a Yavapai County
deputy sheriff spotted a sport utility vehicle (“SUV”) driving on Interstate
40 without its headlights on. The deputy pulled out and followed the SUV
with his emergency lights on. Upon seeing the deputy, the driver of the
SUV turned the headlights on. Before the driver pulled over, the deputy
noticed an air freshener hanging from the SUV’s rearview mirror, which he
believed was a violation of Arizona Revised Statutes (“A.R.S.”) section 28-
959.01(B) (“a person shall not operate a motor vehicle . . . with an object or
material placed, displayed, installed, affixed or applied in or on the motor
vehicle in a manner that obstructs or reduces a driver’s clear view through
the windshield”). See Heien v. North Carolina, 135 S. Ct. 530, 536 (reasonable
mistake of law on unconstrued traffic statute can constitutionally give rise
to reasonable suspicion for traffic stop).

¶3              After finding out the driver’s license was suspended, the
deputy asked the driver if there was anything illegal in the SUV, to which
the driver replied “hell no.” The driver then granted permission to search
the vehicle. Padilla and the other passenger denied there was anything
illegal in the SUV, including marijuana, even though the deputy opined that


                                       2
                            STATE v. PADILLA
                            Decision of the Court
it “kind of smell[ed] like marijuana.” Both Padilla and the other passenger
gave the deputy permission to search their belongings.

¶4           During the search, the deputy found several packages
wrapped like presents, which he suspected contained drugs. The deputy
asked Padilla for permission to unwrap the packages and Padilla
consented, but told the deputy the packages also belonged to the driver.
After the deputy asked the driver for permission to search the packages, the
driver took it upon himself to unwrap one, which revealed a box
underneath. The driver then disclaimed ownership of the packages. The
deputy asked Padilla for permission to open the box and she consented,
whereupon he found another box within and asked Padilla for consent to
open it, which she gave. The deputy found more packaging: this time
bubble wrap and duct tape. Padilla then withdrew her consent to search
and the deputy placed her in the back of a squad car, explaining that he
believed there were drugs within the bubble wrap.

¶5           The deputy called for a police dog to check the packages for
drugs and the dog took some time to arrive. The dog gave a “positive alert”
for contraband and the deputy then searched the packages and found what
he believed, and was later confirmed, to be over five pounds of
methamphetamine and over a pound of marijuana. The deputy then
arrested Padilla.

¶6              After receiving Miranda warnings, Padilla claimed that she
had come from California with the driver and other passenger, and that the
driver had stolen the packages from a car at a rest stop. The deputy would
later testify that he knew the area well and that no rest stop matched her
and the driver’s description. Furthermore, an audio recording from within
the deputy’s squad car revealed that Padilla and the driver had rehearsed
this story while waiting for the police dog.

¶7             The state charged Padilla with transportation of dangerous
drugs, a class 2 felony, transportation of marijuana, a class 3 felony, and two
counts of possessing drug paraphernalia, each a class 6 felony. The state
also alleged as aggravators that Padilla had committed the offenses with an
accomplice and with the expectation of pecuniary reward.

¶8           Padilla voluntarily waived a trial and submitted the case to
the superior court on the record, including testimony adduced from the
deputy at suppression hearings. The court found Padilla guilty on all
counts, and later sentenced her to concurrent sentences, the longest of
which was six years’ flat time. Padilla timely appealed.



                                      3
                            STATE v. PADILLA
                            Decision of the Court


                               DISCUSSION

¶9              The record reflects Padilla received a fair trial. She was
represented by counsel at all stages of the proceedings and was present at
all critical stages. The court held appropriate pretrial hearings.

¶10           The court held a suppression hearing at which it heard from
the deputy; it also considered Padilla’s arguments about waiting for the
police dog under Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015)
(authority for traffic stop ends when “tasks tied to the traffic infraction”
reasonably should be concluded). The court did not abuse its discretion in
finding that Padilla consented to a search of the packages and that, by the
time Padilla retracted her consent, the deputy had a reasonable, articulable
suspicion that they contained narcotics. See State v. Teagle, 217 Ariz. 17, 22–
24, ¶¶ 20–25 (App. 2007). The dog sniff was thus independently supported.
See Rodriguez, 135 S. Ct. at 1616–17.

¶11           The State presented both direct and circumstantial evidence
sufficient to allow the court to convict. The court properly conducted a
colloquy with Padilla to ensure that her waiver of a jury trial was both
knowing and voluntary, and the waiver was in writing. Ariz. R. Crim. P.
18.1. Padilla waived preparation of a presentence report. See A.R.S. § 13-
701(B). Padilla was allowed to address the court during the sentencing
hearing and the court imposed legal sentences for the crimes of which it
convicted Padilla.

                              CONCLUSION

¶12           We have reviewed the entire record for arguable issues of law
and find none, and therefore affirm the convictions and resulting sentences.
See Leon, 104 Ariz. at 300–01.

¶13           Defense counsel’s obligations pertaining to Padilla’s
representation in this appeal have ended. Counsel need do no more than
inform Padilla of the outcome of this appeal and her future options, unless,
upon review, counsel finds “an issue appropriate for submission” to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584–85 (1984). On the court’s own motion, Padilla has 30 days
from the date of this decision to proceed, if she wishes, with a pro per motion
for reconsideration. Padilla has 30 days from the date of this decision to




                                      4
                            STATE v. PADILLA
                            Decision of the Court



proceed, if she wishes, with a pro per petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5